Exhibit 10.39

logo [g20140221214804874347.jpg]

January 21, 2014

Dear Peter,

I want to summarize for you the additional relocation benefits recently extended
to you by the independent members of the Board of Directors in connection with
your relocation from New York City to the Bay Area. These relocation benefits
are in addition to those set forth in your offer letter dated November 20, 2013.

o

Temporary car rental of 3 months.

o

A miscellaneous one time allowance equal to one month’s salary (or $58,333) to
cover all other costs of your move not previously described herein.

o

If you decide to purchase a home within 12 months from your date of hire (before
December 2, 2014), we will cover closing escrow costs (a fixed amount based on
cost of purchase) and one point of interest. Maximum total home purchase costs
referenced here not to exceed $75,000.

o

Lease break assistance of up to 4 months for your New York City apartment if you
are unable to sublease it.

o

Any broker’s fees associated with a rental property in California should you
decide to rent instead of purchase a residence during your first 12 months of
your assignment.

Please let me know if you have any questions concerning these additional
relocation benefits.

Regards,

/s/ Elisa Gilmartin

Elisa Gilmartin

Chief Human Resources Officer, Polycom